Exhibit 10.17

 

 

OFFER OF EMPLOYMENT

 

This is an offer of employment to Constance M. Kelly from the South Dakota
Soybean Processors, P.O. Box 500, Volga, SD 57071.

 

Title:

 

Administrative Manager

 

 

 

Reporting To:

 

Chief Executive Officer of the South Dakota Soybean Processors

 

 

 

Starting Date:

 

May 21, 1996

 

 

 

Starting Salary:

 

$62,000 per year. First month to be prorated based upon starting date.

 

 

 

Incentive Bonus:

 

Any incentive bonus plan has yet to be established. If and when one is
established, you will be eligible to participate in according to the plan’s
guidelines.

 

 

 

Performance Review:

 

Performance Reviews will be conducted every six (6) months. Salary reviews will
be conducted annually at the end of each fiscal year (August 31).

 

 

 

Benefits:

 

An employee benefits package has yet to be established. Once established, you
will become eligible to participate in accordance with the plan’s requirements.

 

 

 

Pension/Retirement:

 

Any pension, retirement or savings plan has yet to be established, Once
established, you will become eligible to participate in accordance with the plan
and/or IRS guidelines.

 

 

 

Holidays:

 

New Year’s Day, Easter, Memorial Day, Fourth of July, Labor Day, Thanksgiving,
Christmas

 

 

 

Vacation:

 

You will receive fifteen (15) days of vacation per year (September 1 through
August 31).

 

 

 

Relocation:

 

Costs for moving household goods, to include insurance coverage, will be paid.
Three (3) quotes should be received. An allowance for interim living expense
will be paid for up to two (2) months at the rate of $500/month.

 

 

 

Termination:

 

Employment is at will.

 

I have read and understand that my signature below denotes my acceptance of this
offer.

 

SOUTH DAKOTA SOYBEAN PROCESSORS 

 

CANDIDATE 

 

 

 

 

 

 

By:

  /s/ Rodney G. Christianson

 

 

By:

/s/ Constance M. Kelly

 

Rodney G. Christianson

 

Constance Kelly 

Chief Executive Officer 

 

 

 

 

 

Date:

 4/19/96

 

 

Date:

  4/22/96

 

 

--------------------------------------------------------------------------------